Affirmed and Memorandum Opinion filed August 9, 2012.




                                          In The


                      Fourteenth Court of Appeals

                                  NO. 14-12-00489-CV




                    IN THE INTEREST OF A.A., MINOR CHILD


                       On Appeal from the 315th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-04041J



                         MEMORANDUM OPINION

       Appellant, D.T., appeals a final decree signed May 1, 2012, terminating her
parental rights to A.A., a child who is the subject of this suit terminating D.T.’s parental
rights. Appellant filed a timely notice of appeal.

       Appellant’s appointed counsel filed a brief in which she concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 808 (Tex. Crim. App. 1978). The
Anders procedures are applicable to an appeal from the termination of parental rights
when an appointed attorney concludes there are no non-frivolous issues to assert on
appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no
pet.). Appellant’s counsel also filed a motion to withdraw her representation of appellant.

       A copy of counsel’s brief and a copy of the record were delivered to appellant.
Appellant was advised of her right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re
D.E.S., 135 S.W.3d at 329–30. More than thirty days have elapsed, and, as of this date,
no pro se response or motion requesting additional time has been filed.

       We have reviewed the record and counsel’s appellate brief carefully. We agree
the appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the appellate brief would add nothing to the jurisprudence of
the state.

       Having determined that the appeal is frivolous and that the requirements of Anders
have been satisfied, we grant counsel’s motion to withdraw, and affirm the trial court’s
judgment.




                                                 Per curiam



Panel consists of Justices Frost, McCally, and Busby.




                                            2